Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed January 04, 2021. As filed, claims 11, 13, 26-28 are pending of which claims 11, 28 are amended. Claims 1-10, 12, 14-25 are cancelled. Claim 26 is withdrawn from consideration as pertaining to non-elected species.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/18/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The 35 U.S.C. § 102(b) rejection of claims 11 and 27 over US 4258188, is withdrawn per amendments to claims to delete Cl and H from definition of variable R.
The 35 U.S.C. § 102(b) rejection of claims 11, 13 and 27 over US 5674863, is withdrawn per claim amendments to delete “aryl” from definition of variable R.
The 35 U.S.C. § 103(a) rejection of claims 11, 13 and 27 over Zhou et al.  Hejishu (1985), (9), 31 is withdrawn per claim amendments to delete “aryl” from definition of variable R1.

5.The following are maintained, modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 01/04/2021, wherein the limitations in pending claim 11 as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Allowable Subject Matter
Claim 28 is allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Hanson et al. Journal of Heterocyclic Chemistry (1985), 22(1), 47-8  (cited in PTO892 attached herewith) as evidenced by Thornber, Chem. Soc. Rev.,1979, 563-580 (cited in PTO-892 attached herewith).
Hanson teach 4-(4-iodophenyl)piperazine compound (II) 
    PNG
    media_image1.png
    54
    192
    media_image1.png
    Greyscale
 and salt  thereof evaluated as a potential myocardial imaging radiopharmaceutical , same utility as instant application (abstract; fig 1 page 47; fig. 2 page 48; experimental).
The compound disclosed by Hanson corresponds to the instantly claimed compounds of structure chi wherein R1 and R2 are each hydrogen (instant claims 11 and 27) and R is halogen Iodo-group not claimed).
The compounds of the prior art by Hanson share the same core structure phenylpiperazine with instantly claimed compounds and can be used as myocardial imaging agents (same utility).

The difference in compound of prior and the compound of instant formula structure Chi is that in the compound of the prior art the position of the functional group around the phenyl core differs in that halogen is iodide while instant claims required bromide at the same positon (i.e. variable R of structure Chi).
Predictability is the touchstone of an obviousness inquiry.  Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) (“Although predictability is a touchstone of obviousness, the ‘‘predictable result’’ discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose.”).  
Moreover, an obviousness inquiry hinges on whether a person having ordinary skill in the art would have had a reasonable expectation of success.  Medichem, S.A. v. Rolabo, S.I., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (“An obviousness determination requires not only the existence of a motivation to combine elements from different prior art references, but also that a skilled artisan would have perceived a reasonable expectation of success in making the invention via that combination. While the definition of ‘‘reasonable expectation’’ is somewhat vague, our case law makes clear that it does not require a certainty of success. See In re O’Farrell,853 F.2d 894, 903–04 (Fed.Cir.1988) (‘‘Obviousness does not require absolute predictability of success …[A]ll that is required is a reasonable expectation of success.’’). 

In the instant case, Hanson teach producing compound 4-(4-iodophenyl)piperazine which share the same  core structure as instant compound and with para-Iodo substituent at phenyl ring.
While not explicitly teaching bromide as halogen substituent of phenyl ring, one of ordinary skill in the art would have reasonable expectation of success in arriving at instantly claimed compound when making a bromo instead of iodo substitution at position 4- of phenyl ring. 
Therefore the prior art relied upon, and knowledge generally available in the art at the time the invention was made provide suggestion that would have motivated the skilled artisan to make the structural modification from a known substrate which is routine in the chemical art when developing a lead compound, and have reasonable expectation of success in arriving at instant invention.
The motivation to make a substitution of a halogen group for another (i.e. I vs Br)  stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
Moreover, the article by Thornber cited as evidentiary reference, drawn to drug design and development, which is a highly unpredictable art, specifically teach that iodide is functional equivalent to Br, Cl, F (Table 1 page 564, where I, Br, Cl, I are listed as univalent groups) and discuss systematic molecular modifications can be made to a known substrate (replacement of a group based on reactivity, electronic, steric factors) in order to obtain new compounds (page 565). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Table 2 on page 567 shows some functional groups with similar electron-withdrawing properties. If electronic effects alone influence the biological activity in a series of drugs then these groups would be equivalent.
Furthermore, on page 565, Thomber discuss that:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, Thornber discuss aspects of isosterism, bioisosterism and molecular modification in drug design and shows that replacing halogen for hydrogen or methyl or bromide for chloride is known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the structural modification of a compound, even in a less predictable art of drug discovery. 
As such, Thornber shows that replacing iodide for bromide is known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the iodide for chloride structural modification of a compound, even in a less predictable art of drug discovery. 
Based on the teaching of Hanson which 4-(4-iodophenyl)piperazine compound  as myocardial imaging agents , it would be obvious to one of ordinary skill in the art to substitute at same structure loci iodide with bromide as functional equivalent  as discussed by Thornber, in the compound of Hanson and have reasonable expectation of success in making the structural modification in arriving at instant compound. 
In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have therapeutical activity.
Therefore, based on structural similarity, the predictability chemistry and evident substitution of halogen for halogen structural modification as discussed by Thornber, the instant compound is found to be prima facie obvious over the compound of the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 26, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites compounds of the structure chi defined by variables R, R1, R2; the definition of said variables include inter alia heteroaryl, aralkyl, alkylaryl, aryl.
The present claims encompass an untenable amount of permutations based on the variability of the claimed genus. For example, the number of permutations embraced by the claims may be roughly estimated by cumulatively multiplying the number of possibilities for each variable. (#possibilities R1) × (#possibilities R) × (#possibilities R2) = Total # compounds.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds of example 1-11 [0140].
The specification does not show any other examples of compounds structure chi as claimed wherein variable R, R1, R2 are as defined (e.g. heteroaryl, aralkyl, alkyl, aryl).
The instant specification lists on [0040]-[0044] preferred heteroaryl, aralkyl, alkylaryl or aryl groups, however this is not a definition, but merely an exemplification of what variables  could be selected from. 	Applicant has not described the claimed genus of compounds of Structure Chi in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed compound compounds of Structure Chi encompasses any molecule tailored with  any heteroaryl, aralkyl, alkylaryl group at positions R, R1, R2 which groups can be optionally further substituted. 
In addition to lacking an adequate number of species, the shared structural features of claimed compounds fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of Structure Chi. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed compounds.
Conclusion
Claims 11, 13, 26, 27 are rejected. Claim 28 is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622